Dismissed and Memorandum Opinion filed May 15, 2003








Dismissed and Memorandum Opinion filed May 15, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00410-CR
____________
 
ROBERT RAY MONTGOMERY, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 180th District Court
Harris County, Texas
Trial
Court Cause No. 939,046
 

 
M
E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to delivery of less than one
gram of cocaine.  In accordance with the
terms of a plea bargain agreement with the State, on March 7, 2003, the trial
court sentenced appellant to confinement for two years in a state jail
facility.  Appellant filed a pro se
notice of appeal.  Because appellant has
no right to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, the defendant has no right of
appeal, and the defendant waived his right to appeal.  See Tex.
R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed May 15, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman.
Do Not Publish C Tex. R. App. P. 47.2(b).